On the Motion of Mr. Whitaker of the Complainants Counsel, and his Affidavit this day filed in this Court, It is Ordered that this Cause, as it now *315stands, be set down with the Register, to be argued on Thursday the 12 th of November now next coming; of which the persons concerned are to take notice.
Intr.
Tho. Lamboll 18 Deputy Register

 This is the last entry o£ Lamboll as deputy register. He lived until October go, 1774, having held “many publick Stations in this Province, and possessed the general Approbation and Esteem of the Community, during the Course of a long and useful Life” (SCHGM, XVII, 89).